United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1567
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Charles Arnold Trobaugh,               *
                                       *       [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: July 30, 2004
                                Filed: August 2, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Charles Arnold Trobaugh (Trobaugh) appeals the 10-month prison sentence the
district court1 imposed after revoking his supervised release. Trobaugh argues the
court abused its discretion in finding he violated his supervised release and in
imposing a sentence of this length. Further, while Trobaugh admitted purchasing and
using cocaine while on supervised release, he argues that rather than sentencing him
to prison, the court should have placed him in either a community corrections center
or an outpatient-treatment program. Finally, Trobaugh argues for the first time on

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
appeal the district judge should have recused herself because of her involvement in
a civil case Trobaugh had filed.

       After carefully reviewing the record, we conclude the district court did not
abuse its discretion, see United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995)
(standard of review), as the 10-month sentence was based upon the court’s
consideration of relevant sentencing factors, see 18 U.S.C. §§ 3553(a), 3583(e). As
to Trobaugh’s contention the district court’s findings were erroneous, we conclude
the court was entitled to credit the probation officer’s testimony, which supported the
court’s findings. See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.
2003). Finally, we conclude the district judge was not obligated to recuse herself
from Trobaugh’s case because Trobaugh offers nothing to show that recusal was
warranted. See Rush v. Smith, 56 F.3d 918, 922 (8th Cir. 1995) (en banc) (standard
of review). Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-